Citation Nr: 0911197	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1973 to 
April 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In July 2004, the Veteran filed a claim for increased rating 
for low back strain in excess of 20 percent to include a 
bulging disc at L5-S1.  In August 2004, the RO wrote to the 
Veteran to inform him how his claim for an increased rating 
for low back strain and his claim for service connection for 
a bulging disc could be substantiated.  A March 2005 rating 
decision and a November 2005 statement of the case addressed 
the increased rating in excess of 20 percent and did not 
discuss service connection for the degenerative disc disease.  
An October 2006 supplemental statement of the case appears to 
have adjudicated the issue of service connection for 
degenerative disc disease.  As the Veteran specifically filed 
a claim for service connection for degenerative disc disease 
a decision cannot be addressed in a supplemental statement of 
the case pursuant to 38 C.F.R. § 19.31.  As this matter has 
not yet been the subject of a rating decision, it is referred 
to the RO for appropriate action.  


FINDING OF FACT

The Veteran's service-connected low back strain with 
degenerative changes is not productive of forward flexion of 
the thoracolumbar spine that is 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain with degenerative changes have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating in excess of 20 percent and 
maintains that his low back strain has deteriorated.  He 
reports experiencing pain, stiffness, and limited motion.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; combined range of motion of 
the thoracolumbular spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For VA 
compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2008) (the General Rating 
Formula for Diseases and Injuries of the Spine are used for 
conditions which result in symptoms such as pain (with or 
without radiation), stiffness, or aching of the area of the 
spine affected by residuals of injury or disease).  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note 
(2).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a letter received in September 2004 a VA physician 
reported that the Veteran had chronic back pain due to 
degenerative disc disease with disc bulge in the lumbar 
spine.  She further stated that he had difficulty with his 
current job requiring repetitive lifting heaving weights and 
bending which aggravates his back pain.

In December 2004 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported that he had progressively worsening back 
pains, specifically with prolonged sitting, standing, walking 
up and down stairs, and lifting anything greater than 10-15 
pounds.  He stated that the pain increased with movement.  He 
reported a sharp pain in his lower back that radiated up to 
his mid back.  He reported that during an exacerbation or 
flare up he is unable to walk and required rest.  He stated 
that he has not required any prolonged bed rest or any 
hospitalizations in the past 12 months regarding his back 
pain.  Physical examination found flexion to 45 degrees, 
extension to 15 degrees, bilateral lateral flexion to 20 
degrees, left lateral flexion to 25 degrees and right lateral 
rotation to 20 degrees.  A MRI taken in September 2003 
demonstrated mild circumferential disc bulge in L5-S1 with no 
central canal neural foraminal stenosis with early 
degenerative changes at L5-S1.  The diagnosis was 
degenerative disk disease at L5-S1, which in the examiner's 
opinion caused moderate disability and caused the Veteran to 
change jobs because of inability to work as a forklift 
operator.  His limitations were secondary to pain with some 
loss of function.  

VA outpatient treatment records document the Veteran's 
complaints with respect to the low back.  In July 2005, the 
Veteran was seen for severe back pain.  The Veteran was 
interested in epidural steroids and a neurosurgical 
evaluation, however, it was noted that the Veteran had been 
evaluated previously and was not a candidate for surgery.  He 
was noted to have marked limitation of motion although the 
test results were not reported.  The Veteran was not having 
any significant relief with current management and opted to 
increase the dose of Percocet to four tablets per day.  

During a September 2005 pain history and physical, the 
Veteran described the pain in his low back as sharp and 
stabbing.  He stated that low back pain worsened with 
prolonged sitting or standing but improved by leaning 
backwards when standing.  The physician compared the 
September 2003 MRI with an August 2005 MRI and found "the 
signal within the vertebral bodies appears normal except for 
the inferior endplate of L5 which is felt to be due to 
degenerative changes."  She noted no significant changes 
since the prior examination.  Mild disc bulges were seen at 
L3/L4 and L4/L5 and a small circumferential/broad based disc 
protrusion was seen at L5-S1.  No central canal stenosis or 
neural foraminal stenosis was seen.

In April 2006 the Veteran was accorded a hearing with a 
Decision Review Officer during which he explained how his 
back has affected his work and his life.  He stated that his 
back pain prevents him from lifting more than 25 pounds or 
performing activities such as tying his shoes or reaching up 
for an object.  He reported that his pain medication prevents 
him from continuing his work as a forklift operator.  

In May 2006 the Veteran was accorded another C&P spine 
examination.  During the examination the Veteran reported 
flare ups lasting 4-7 days once a year.  He stated the pain 
was severe and that he could not get out of bed during a 
flare-up.  Overexertion was a precipitating/aggravating 
factor and alleviating factors were medication, heat and 
rest.  He was now taking oxycontin and reported that his 
response was fair.  He reported moderate fatigue, severe 
decreased motion, moderate stiffness, and moderate spasm.  He 
stated he had severe pain daily that radiated up to his neck 
and right shoulder.  He walked with a cane but was unable to 
walk more than a few yards.  He reported a total of 3-4 days 
of incapacitating episodes.  Physical examination found no 
indication of unfavorable ankylosis, scoliosis, kyphosis, or 
reverse lordosis.  

Physical examination found flexion to 76 degrees with pain 
occurring at 60 degrees and ending at 50 degrees, extension 
to 30 degrees, right lateral flexion to 24 degrees, left 
lateral flexion to 24 degrees, and bilateral rotation to 30 
degrees.  He had no further limitation in range of motion due 
to pain, weakness, fatigue or lack of coordination upon 
repetitive movement.  Diagnosis was disc protrusion L5-S1 
with no significant effect on the thecal sac.  The examiner 
noted that the Veteran was laid off work in November 2005 due 
to absences required for medical visits and missed work for 
3-4 days in the last year due to incapacitation.  The back 
disability had a severe effect on sports, moderate effect on 
chores, exercise, and recreation, a mild effect on shopping 
and travel, and no effect with respect to the activities of 
daily living.  She opined that the Veteran's degenerative 
disk disease was less likely as not caused by or a result of 
the service-connected back strain incident and was more 
likely caused by manual labor employment post discharge.

In a letter dated in August 2006, the Veteran's spouse stated 
that his back pain affects several activities at home such as 
moving the lawn, climbing stairs, and sleeping.  Letters from 
his employer dated in August 2006 stated that he was an 
excellent and diligent worker until he began complaining 
about back pain.  Due to his prescription for pain pills, he 
was moved from operating machine equipment to other positions 
such as material handler, which required a lot of lifting.  
The Veteran was then moved to a "sit down job" until he was 
laid off.

The Veteran's service-connected low back strain with 
degenerative changes is assigned a 20 percent evaluation 
under the provisions of Diagnostic Code 5242 for degenerative 
arthritis of the spine.  Accordingly, the General Rating 
Formula for Diseases and Injuries of the Spine is applicable.  

Note (1) to the General Rating Formula provides that any 
associated objective neurologic abnormalities, including but 
not limited to, bowel or bladder impairment, are to be rated 
separately under the appropriate diagnostic code.  Diagnostic 
Code 5243 provides ratings for intervertebral disc syndrome 
although it is noted therein that the disability can be 
evaluated either under that code or under the General Rating 
Formula, whichever method results in the higher evaluation 
when all the disabilities are combined under § 4.25.  In this 
case, neither Note 1 nor DC 5243 are applicable as the 
Veteran is not service-connected for his degenerative disc 
disease.  The Board notes that the Veteran has specifically 
raised the issue and that it has been referred to the RO in 
the Introduction for the appropriate consideration.  The RO 
has not considered the Veteran's claim for an increased 
rating under the provisions of DC 5243 and specifically noted 
in the October 2006 SSOC that a VA examiner had opined that 
it is less likely as not that the Veteran's degenerative disk 
disease was caused by or a result of the low back strain and 
the inservice incident.     

In reviewing the claim for an increased rating for 
lumbosacral strain with degenerative changes, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent.  In December 
2004, he was able to flex to 45degrees.  Moreover, the May 
2006 C&P examination showed that he could forward flex to 76 
degrees with pain occurring at 60 degrees and ending at 50 
degrees.  There was no additional range of motion lost on 
repetitive motion due to fatigue, pain, weakness or lack of 
coordination.  The record contains no evidence of forward 
flexion limited to 30 degrees or less, therefore, a rating 
greater than 20 percent is not warranted.  Nor did any of the 
examinations indicate that his entire thoracolumbar spine was 
ankylosed.

The Veteran has indicated that he has difficulty lifting more 
than 25 pounds, tying his shoes or reaching up for an object.  
He also suffers from back pain and reports that he is unable 
to walk during a flare-up.  He complained of moderate 
fatigue, stiffness and spasm as well as severe decreased 
motion.  He submitted statements from his wife and his former 
employer addressing his impairment due to the back.  The 
Board has carefully considered the statements but finds that 
they do not show that he meets the criteria for a rating in 
excess of 20 percent.  The evidence of record simply does not 
show forward flexion limited to 30 degrees or less or 
ankylosis of the entire thoracolumbar spine.
 
Accordingly, the Veteran's request for a rating in excess of 
20 percent is denied.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.  The Board has considered whether staged ratings are 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant a different rating).  However, in this case, the 
disability picture has not varied to the extent that staged 
ratings are warranted.  In fact, as discussed above, the 
evidence does not show that a higher rating is warranted at 
any point in time covered by this appeal.  The Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable, as the 
record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Board notes that the medical records include references 
to symptoms other than those associated with low back strain 
with degenerative changes.  In particular, there are many 
complaints that have to do with the degenerative disc 
disease.  In this case, the medical evidence does not 
specifically differentiate how much of the limitation of 
motion exhibited by the Veteran is due to the service-
connected low back strain with degenerative changes and how 
much is due to the non service-connected degenerative disc 
disease.  Accordingly, the Board has considered all 
limitation of motion reported during the VA examinations, as 
well as the symptoms discussed above that were reported by 
the Veteran, in rendering this decision on his claim for an 
increased rating.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).   

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1).  In 
May 2006 the Veteran reported that he missed 3-4 days of work 
over the past year and that he was no longer employed.  His 
former employer indicated that he was no longer able to do 
the duties he was hired to do because of his back and that he 
was eventually laid off.  The Board notes that the Veteran 
filed a claim for a total disability rating based on 
individual unemployability which was denied by the RO in July 
2007.  That determination has not been appealed.  The 
evidence does not show that there is such an exceptional 
disability picture that the available schedular criteria are 
inadequate.  Instead, the schedular criteria sufficiently 
describe the level of disability and symptoms of the service-
connected disability.  The Board therefore finds that the 
impairment resulting from the Veteran's low back strain is 
appropriately compensated by the currently assigned schedular 
ratings.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

A letter from the RO dated in August 2004 did not fully 
satisfy the duty to notify provisions.  While the Veteran was 
informed of the evidence needed to substantiate his claim for 
a higher rating and of the evidence that VA would obtain and 
of the evidence that he should submit, or request assistance 
in obtaining, from VA, the specific requirements set forth in 
Vazquez were not satisfied.  However, a letter of June 2008 
satisfied the regulations of Vazquez and it was followed by a 
readjudication of the claim in a July 2008 supplemental 
statement of the case. 

The Board further finds that all necessary development has 
been accomplished.  See Bernard, 4 Vet. App. 384.  STRs and 
private treatment records have been obtained and associated 
with the claims file.  The Veteran was afforded VA spine 
examinations, the reports of which are of record.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

A disability rating in excess of 20 percent for low back 
strain with degenerative changes is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


